Sometime prior to February 17, 1939, the defendant turned over possession and control of premises known as Zunder School unto the Works Progress Administration. On that date the plaintiff slipped and fell on the private walk on these premises and received injuries. He claims that his injuries were proximately caused by failure of the defendant City of New Haven to perform its legal duty in maintaining these premises in a reasonably safe condition for reasonable use of one legally upon the same.
The City of New Haven had turned over unto the Works Progress Administration full possession, occupancy and control of the premises and had further agreed to furnish light, heat and electricity for the building. The Works Progress Administration specifically in writing agreed to furnish all janitorial services and to maintain full care of the premises.
It is plain from an examination of the evidence that the defendant city had no control over these premises. Having no control it is not liable for the injuries set forth in this case.
   Judgment is rendered in favor of the defendant against the plaintiff.